Exhibit 10.2

LOGO [g49253img001.jpg]

Transaction

 

Date:   07 September, 2007 To:   Infinity Property & Casualty Corporation   3700
Colonnade Parkway   Birmingham, Alabama 35243   Attention:   Roger Smith,
Executive Vice President, CFO, Treasurer     Samuel J. Simon, Executive Vice
President, General Counsel, Secretary From:   Lehman Brothers, Inc. acting as
Agent   Lehman Brothers OTC Derivatives Inc., acting as Principal   Andrew Yare
- Transaction Management Group   Facsimile:   646-885-9546 (United States of
America)   Telephone:   212-526-9986 Ref. Numbers:   Global Deal ID: 3331091

 

--------------------------------------------------------------------------------

Dear Sir or Madam:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of this Transaction (the “Transaction”) entered into between
Lehman Brothers OTC Derivatives Inc. (“Party A”) and Infinity Property &
Casualty Corporation (“Party B”) on the Trade Date specified below. This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below. This Confirmation is sent on behalf both Party A and Lehman
Brothers Inc. (“LBI”). Lehman Brothers OTC Derivatives Inc. is not a member of
the Securities Investor Protection Corporation.

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of this Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) (the “Agreement”) as if we had executed an agreement in such form (but
without any Schedule) on the Trade Date of this Transaction. In the event of any
inconsistency between the provisions of that agreement, or the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of this
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. (“ISDA”) are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to “Swap Transaction” for purposes of
the Swap Definitions. In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern. In the
event of any inconsistency between either set of Definitions and this
Confirmation, this Confirmation will govern. This Transaction shall constitute a
Share Forward Transaction for the purposes of the Equity Definitions and shall
be the only Transaction under the Agreement.



--------------------------------------------------------------------------------

The terms of this Transaction to which this Confirmation relates are as follows:

 

Agent:

   LBI is acting as agent on behalf of Party A and Party B for this Transaction.
LBI has no obligations, by guarantee, endorsement or otherwise, with respect to
the performance of this Transaction by either party.

Trade Date:

   September 7, 2007 (which shall also be the Trade Date for the Related
Confirmation)

Buyer:

   Party B

Seller:

   Party A

Shares:

   Common stock of Infinity Property & Casualty Corporation (the “Issuer”)
Ticker Symbol: (“IPCC”)

Number of Shares:

   As specified in Schedule A.

Initial Share Purchase:

   On the Initial Purchase Settlement Date, Party A shall deliver to Party B the
Number of Shares and Party B will pay to Party A an amount equal to the product
of the Number of Shares multiplied by the Initial Purchase Price (the “Initial
Share Purchase Amount”).

Initial Purchase Price:

   As specified in Schedule A.

Initial Purchase Settlement Date:

   The Trade Date.

Initial Hedge Period:

   The period (the “Initial Hedge Period”) commencing on the Scheduled Trading
Day immediately following the Trade Date and ending on the Exchange Business Day
on which Party A completes the purchase of a number of Shares (the “Hedge
Shares”) necessary to establish its initial hedge position with respect to this
Transaction but in any event no later than 40 Exchange Business Days following
the Initial Purchase Settlement Date (such date, the “Hedge Period End Date”).
On the 1st Scheduled Trading Day immediately following the Hedge Period End
Date, Party A shall provide written notice (the “Confirmation Pricing
Supplement”) to Party B in substantially the form attached hereto as Exhibit A,
of the Hedging Price, Cap Price, Floor Price and first day of the Trading
Period. Upon receipt of the Confirmation Pricing Supplement, Party B shall
promptly execute and return the Confirmation Pricing Supplement to Party A;
provided that Party B’s failure to so execute and return the Confirmation
Pricing Supplement shall not affect the binding nature of the Confirmation
Pricing Supplement, and the terms set forth therein, if accurately determined
pursuant to the terms of this Confirmation, shall be binding on Party B to the
same extent, and with the same force and effect, as if Party B had executed a
written version of the Confirmation Pricing Supplement.

Hedging Price:

   The arithmetic average of the 10b-18 VWAP for all Scheduled Trading Days in
the Initial Hedge Period.

Prepayment:

   Not Applicable

Variable Obligation:

   Not Applicable



--------------------------------------------------------------------------------

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges

Valuation:

  

Trading Period:

   The period of consecutive Scheduled Trading Days from and including the first
Scheduled Trading Day following the Hedge Period End Date to and including the
Maximum Maturity Date, as specified in Schedule A; provided that, Party A may
designate any Scheduled Trading Day on or after the Minimum Maturity Date, as
specified in Schedule A, as the last Scheduled Trading Day of the Trading
Period; provided further that such designated day is also designated as the last
day of the Trading Period under the transaction (Global Deal ID: 3331073) (the
“Related Confirmation”) entered into between Party A and Party B concurrently
with this Transaction. Party A shall notify Party B of any designation made
pursuant to this provision on the Scheduled Trading Day immediately following
such designated day.

Trading Day:

   Any Scheduled Trading Day that is not a Disrupted Day.

Market Disruption Event:

   The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) and clause (iii) in their entirety with “(ii)
an Exchange Disruption, which the Calculation Agent determines is material,
(iii) an Early Closure, (iv) a Regulatory Disruption or (v) a Liquidity Event.”

Regulatory Disruption:

   A “Regulatory Disruption” shall occur if Party A determines in its
commercially reasonable discretion that it is appropriate in light of legal,
regulatory or self-regulatory requirements or related policies or procedures for
Party A to refrain from all or any part of the market activity in which it would
otherwise engage in connection with this Transaction.

Liquidity Event:

   A “Liquidity Event” shall occur if on any day the trading volume or liquidity
of trading in the Shares is materially reduced from levels prevailing on the
Trade Date and the Calculation Agent determines in its commercially reasonable
discretion that as a result it would be appropriate to treat such day as a
Disrupted Day or a partially Disrupted Day.

Consequence of Disrupted Days:

   Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs during the Initial Hedge Period or the
Trading Period, the Calculation Agent may postpone the Maximum Maturity Date and
the Minimum Maturity Date. If any Disrupted Day occurs during the Initial Hedge
Period



--------------------------------------------------------------------------------

   or the Trading Period, the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in whole, in which case the 10b-18 VWAP for
such Disrupted Day shall not be included for purposes of determining the Hedging
Price, if such Disrupted Date occurs during the Initial Hedge Period, or the
Settlement Price, if such Disrupted Date occurs during the Trading Period, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the
10b-18 VWAP for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event (if any) occurred and/or
after the relevant Market Disruption Event (if any) ended, and the Hedging
Price, if such Disrupted Date occurs during the Initial Hedge Period, or the
Settlement Price, if such Disrupted Date occurs during the Trading Period, shall
be determined by the Calculation Agent using an appropriately weighted average
of the 10b-18 VWAPs for all Scheduled Trading Days in the Initial Hedge Period
or the Trading Period, as the case may be, instead of an arithmetic average;
provided, however, that if the 10b-18 eligible transactions in the Shares on any
Disrupted Day in part do not constitute at least 50% of the ADTV, such Disrupted
Day shall constitute a Disrupted Day in whole.

Valuation Time:

   The close of trading on the Exchange, without regard to extended trading
hours.

Valuation Date:

   The last Scheduled Trading Day during the Trading Period.

Settlement Terms:

  

Settlement Method Election:

   Applicable; provided that references in the Equity Definitions to “Physical
Settlement” shall be deemed to be references to “Net Share Settlement” as
defined herein.

Electing Party:

   Party B

Settlement Method Election Date:

   Three Scheduled Trading Days prior to the Minimum Maturity Date

Default Settlement Method:

   Net Share Settlement

Cash Settlement Terms:

  

Cash Settlement:

   If Party B elects Cash Settlement pursuant to “Settlement Method Election”
above, Cash Settlement shall be Applicable and Section 8.4(a) of the Equity
Definitions shall govern and be applicable to this Transaction.



--------------------------------------------------------------------------------

Settlement Currency:

   USD

Settlement Price:

   The arithmetic average of the Adjusted 10b-18 VWAPs for all Scheduled Trading
Days in the Trading Period (the “Average Adjusted VWAP”); provided that if (a)
the Average Adjusted VWAP is greater than the Cap Price (as defined in Exhibit
A), then Settlement Price shall be equal to the Cap Price, and if (b) the
Average Adjusted VWAP is less than the Floor Price (as defined in Exhibit A),
then Settlement Price shall be equal to the Floor Price.

Cap Price:

   As specified in Exhibit A

Floor Price:

   As specified in Exhibit A

10b-18 VWAP:

   For any Trading Day, the volume-weighted average price at which the Shares
trade as reported in the composite transactions for the principal United States
securities exchange on which such Shares are then listed (or, if applicable, the
Successor Exchange), excluding (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such Trading
Day, (iii) trades that occur in the last ten minutes before the scheduled close
of trading on the Exchange on such Trading Day and ten minutes before the
scheduled close of the primary trading in the market where the trade is
effected, and (iv) trades on such Trading Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as determined in good faith by the
Calculation Agent. Party B acknowledges that Party A may refer to the Bloomberg
Page “IPCC <Equity> AQR SEC” (or any successor thereto), in its discretion, for
such Trading Day to determine the 10b-18 VWAP.

Adjusted 10b-18 VWAP:

   The amount equal to the difference between (i) 10b-18 VWAP minus (ii) the
Discount, as specified in Schedule A.

Forward Cash Settlement Amount:

   Notwithstanding anything contained in Section 8.5 of the Equity Definitions,
the Forward Cash Settlement Amount, as determined by the Calculation Agent,
shall be equal to (a) the Initial Share Purchase Amount minus (b) the product of
(i) the Number of Shares and (ii) the Settlement Price.

Cash Settlement Payment Date:

   Three Currency Business Days after the Valuation Date.

Net Share Settlement Terms:

  

Net Share Settlement:

   If Party B elects Net Share Settlement under the Settlement Method Election
and the Forward Cash Settlement Amount is (i) a positive number, “Net



--------------------------------------------------------------------------------

     Share Settlement by Party A” below shall apply, or (ii) a
negative number, “Net Share Settlement by Party B” below
shall apply. For the avoidance of doubt, any Shares delivered
hereunder shall be free and clear of any lien, charge, claim or
encumbrance.

Net Share Settlement By Party A:

   On a day that is three Scheduled Trading Days after the completion of the Net
Share Settlement Period (the “Refund Share Settlement Date”) Party A shall
deliver a number of Shares to Party B (the “Refund Shares”) equal to the Forward
Cash Settlement Amount divided by the volume weighted average price at which
Party A purchased the Refund Shares. No fractional Shares shall be delivered in
connection with Net Share Settlement by Party A, and the value of any fractional
Share otherwise deliverable shall be paid in cash to Party B on the Refund Share
Settlement Date (such value to be determined by multiplying such fractional
Share by the volume weighted average price at which Party A purchased the Refund
Shares).

Net Share Settlement Period:

   The period during which Party A makes purchases of the Refund Shares,
commencing on the Scheduled Trading Day immediately following the Trading Period
and ending on the Scheduled Trading Day on which Party A completes its purchases
of the Refund Shares.

Net Share Settlement Price:

   The closing price per Share as quoted by the Exchange at the Valuation Time
on the Valuation Date.

Net Share Settlement by Party B:

  

Party B shall deliver an initial number of Shares on the Settlement Date as
determined by the following formula (the “Net Settlement Shares”):

 

   s    p   

Where,

s = the absolute value of the Forward Cash Settlement Amount; and

p = the Net Share Settlement Price

 

provided, however, that if the Net Settlement Shares delivered under a Net Share
Settlement election (and any Make-Whole Shares, as such term is defined below)
are not Free Shares or if the parties have not entered into an Underwriting
Agreement, p shall be the price determined by Party A in a commercially
reasonable manner. No fractional Shares shall be delivered in connection with
Net Share Settlement by Party B, and the value of any fractional Share otherwise
deliverable shall be rounded up to the nearest whole share.



--------------------------------------------------------------------------------

  

 

Party B has the right to elect that the Net Settlement Shares (and any
Make-Whole Shares) shall be (i) fully registered, freely tradable and free and
clear of any lien, charge, claim or other encumbrance (“Free Shares”) with such
election being conditional upon the agreement between Party B and Party A of
reasonable and customary underwriting terms including but not limited to
indemnification and contribution and due diligence (the “Underwriting
Agreement”), or (ii) unregistered Shares (“Restricted Shares”).

 

On the Valuation Date a balance (the “Settlement Balance”) shall be established
with an initial balance equal to the absolute value of the Forward Cash
Settlement Amount. Following the sale of the Net Settlement Shares by Party A,
the Settlement Balance shall be reduced by an amount equal to the aggregate
proceeds (net of any brokerage and underwriting commissions and fees, including
any customary private placement fees in the case of Restricted Shares) received
by Party A upon the sale of the Net Settlement Shares. If following the sale of
some but not all of the Net Settlement Shares the Settlement Balance has been
reduced to zero, no additional Net Settlement Shares shall be sold and Party A
shall redeliver to Party B any remaining Net Settlement Shares. If following the
sale of the Net Settlement Shares the Settlement Balance has not been reduced to
zero, then Party B shall promptly deliver to Party A an additional number of
Shares (the “Make-Whole Shares”) equal to (x) the Settlement Balance as of such
date divided by (y) the closing price per Share on the Exchange, as determined
by the Calculation Agent, on the Exchange Business Day immediately preceding the
date such Shares are delivered, or, if the Make-Whole Shares are not Free Shares
or if the parties have not entered into an Underwriting Agreement with respect
to such Make-Whole Shares, the price determined by Party A in a commercially
reasonable manner (the “Make-Whole Price”) or (ii) promptly deliver to Party A
cash in an amount equal to the then remaining Settlement Balance. This provision
shall be applied successively until the Settlement Balance is reduced to zero.

Adjustment Payment:

   On the Initial Purchase Settlement Date, Party B shall pay to Party A as a
price adjustment an amount equal to the Adjustment Payment, as specified in
Schedule A.



--------------------------------------------------------------------------------

Share Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that adjustments may be made to
account for changes in volatility and liquidity relative to the relevant Share.

Extraordinary Events:

  

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions will be amended by replacing the words “voting shares” in the fifth
line thereof with the word “Shares”.

Consequences of Merger Events:

  

Share-for-Share:

   Modified Calculation Agent Adjustment; provided however that no adjustment
will be made pursuant to Section 12.2 of the Equity Definitions to account for
changes in expected dividends or stock loan rate relevant to the Shares or to
the Transaction.

Share-for-Other:

   Cancellation and Payment

Share-for-Combined:

   Modified Calculation Agent Adjustment; provided however that no adjustment
will be made pursuant to Section 12.2 of the Equity Definitions to account for
changes in expected dividends or stock loan rate relevant to the Shares or to
the Transaction.

Tender Offer:

   Applicable   

The definition of “Tender Offer” in Section 12.1 of the Equity Definitions will
be amended by replacing the phrase “greater than 10% and less than 100% of the
outstanding voting shares of the Issuer” in the third and fourth line thereof
with “greater than 20% and less than 100% of the outstanding Shares of the
Issuer”.

 

The definition of “Tender Offer Date” in Section 12.1 of the Equity Definitions
will be amended by replacing the words “voting shares” in the first line thereof
with the word “Shares”.

Consequences of Tender Offers:

  

Share-for-Share:

   Modified Calculation Agent Adjustment; provided however that no adjustment
will be made pursuant to Section 12.3 of the Equity Definitions to account for
changes in expected dividends or stock loan rate relevant to the Shares or to
the Transaction.

Share-for-Other:

   Modified Calculation Agent Adjustment; provided however that no adjustment
will be made pursuant to Section 12.3 of the Equity Definitions to account for
changes in expected dividends or stock loan rate relevant to the Shares or to
the Transaction.



--------------------------------------------------------------------------------

Share-for-Combined:

   Modified Calculation Agent Adjustment; provided however that no adjustment
will be made pursuant to Section 12.3 of the Equity Definitions to account for
changes in expected dividends or stock loan rate relevant to the Shares or to
the Transaction.

New Shares:

   The definition of “New Shares” in Section 12.1 of the Equity Definitions
shall be amended by deleting subsection (i) in its entirety and replacing it
with the following: “(i) publicly quoted, traded or listed on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors) and”.

Modified Calculation Agent Adjustment:

   For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language after the stipulated parenthetical
provision: “(including adjustments to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or to
this Transaction) from the Announcement Date to the Merger Date (Section 12.2)
or Tender Offer Date (Section 12.3).”

Announcement Event:

   If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of this
Transaction (including without limitation any change in volatility or liquidity
relevant to the Shares or to this Transaction) from the Announcement Date to the
Valuation Date. If such economic effect is material, the Calculation Agent will
adjust the terms of this Transaction to reflect such economic effect.
“Announcement Event” shall mean the occurrence of the Announcement Date of a
Merger Event or Tender Offer.

Composition of Combined Consideration:

   Not Applicable

Nationalization, Insolvency or Delisting:

   Cancellation and Payment

Delisting:

   The definition of “Delisting” in Section 12.6 of the Equity Definitions shall
be deleted in its entirety and replaced with the following: ‘“Delisting” means
that the Exchange announces that pursuant to the rules of such Exchange, the
Shares cease (or will cease) to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event or Tender Offer) and are not
immediately re-listed, re-traded or re-quoted on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)”



--------------------------------------------------------------------------------

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date.”

Insolvency Filing:

  

Applicable

 

The definition of “Insolvency Filing” in Section 12.9 of the Equity Definitions
shall be amended by deleting the clause “provided that such proceedings
instituted or petitions presented by creditors and not consented to by the
Issuer shall not be deemed an Insolvency Filing” at the end of such definition
and replacing it with the following: “; or it has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by a
creditor and such proceeding is not dismissed, discharged, stayed or restrained
in each case within sixty (60) days of the institution or presentation thereof.”

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate this
Transaction, the Calculation Agent may adjust the terms of this Transaction upon
the occurrence of such an event pursuant to Modified Calculation Agent
Adjustment (as if such event were a Tender Offer).”

Hedging Disruption:

   Not Applicable

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

  

Applicable

 

Section 12.9(a)(vii) and Section 12.9(b)(iv) of the Equity Definitions are
amended by deleting all references to “a rate equal to or less than the Maximum
Stock Loan Rate” and replacing them with “a Stock Collateral Rate that is equal
to or greater than the Minimum Stock Loan Rate.” For greater certainty, the
Stock Collateral Rate will be deemed to be greater than the Minimum Stock Loan
Rate if the spread below the applicable floating rate decreases; provided,



--------------------------------------------------------------------------------

  

however, that Loss of Stock shall not constitute an Additional Disruption Event
so long as Party B agrees to pay Party A the amount by which the Minimum Stock
Loan Rate exceeds the Stock Collateral Rate.

 

“Stock Collateral Rate” means the rate of return on collateral posted in
connection with any Shares borrowed in connection with this Transaction, net of
any costs or fees (including, for greater certainty, any lender’s borrow fees).

 

For purposes of Section 12.9 of the Equity Definitions, all references to
“Hedging Shares” shall be deemed to be references to Party A’s short position in
respect of this Transaction.

Minimum Stock Loan Rate:

   FED-FUNDS minus 200 basis points

Increased Cost of Stock Borrow:

  

Applicable

 

Section 12.9(a)(viii) of the Equity Definitions shall be deleted in its entirety
and replaced with the following:

 

“Increased Cost of Stock Borrow” means that the Hedging Party would earn a Stock
Collateral Rate that is less than the Initial Stock Loan Rate. For greater
certainty, the Stock Collateral Rate will be deemed to be less than the Initial
Stock Loan Rate if the spread below the applicable floating rate increases.

 

Section 12.9 (b)(v) of the Equity Definitions is amended by deleting all
references to “a rate equal to or less than the Initial Stock Loan Rate” and
replacing them with “a Stock Collateral Rate that is equal to or greater than
the Initial Stock Loan Rate”.

Initial Stock Loan Rate:

   FED-FUNDS minus 25 basis points, as adjusted by the Calculation Agent to
reflect any subsequent Price Adjustment due to an Increased Cost of Stock
Borrow.

FED-FUNDS:

   For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.

Hedging Party:

   Party A shall be the Hedging Party in connection with all Extraordinary
Events

Determining Party:

   Party A shall be the Determining Party in connection with all Extraordinary
Events

Potential Adjustment Event:

   Notwithstanding Section 11.2(e) of the Equity Definitions, an Extraordinary
Dividend shall not constitute a Potential Adjustment Event.



--------------------------------------------------------------------------------

Acknowledgments:

  

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging

Activities:

   Applicable

Additional Acknowledgments:

   Applicable Additional Representations, Warranties and Agreements of Party B:
  

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:

 

(a) (i) It is not entering into this Transaction on behalf of or for the account
of any other person or entity, and will not transfer or assign its obligations
under this Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of this
Transaction; (ii) it is authorized to enter into this Transaction and such
action does not violate any laws of its jurisdiction of organization or
residence (including, but not limited to, any applicable position or exercise
limits set by any self-regulatory organization, either acting alone or in
concert with others) or the terms of any agreement to which it is a party; (iii)
it has consulted with its legal advisor(s) and has reached its own conclusions
about this Transaction, and any legal, regulatory, tax, accounting or economic
consequences arising from this Transaction; and (iv) it has concluded that this
Transaction is suitable in light of its own investment objectives, financial
capabilities and expertise.

 

(b) Neither Party A nor any of its affiliates has advised Party B with respect
to any legal, regulatory, tax, accounting or economic consequences arising from
this Transaction, and neither Party A nor any of its affiliates is acting as
agent (other than LBI as dual agent if specified above), or advisor for Party B
in connection with this Transaction.

 

(c) At the time of entering into this Transaction and on any day on which Party
B instructs Party A to purchase Shares with respect to this Transaction, Party B
is not in possession of any material non-public information concerning the
business, operations or prospects of the Issuer and was not in possession of any
such information at the time of placing any order with respect to this
Transaction.

 

“Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold any securities of Party B.



--------------------------------------------------------------------------------

  

(d) Each of its required filings under the Securities Exchange Act of 1934, as
amended, have been filed and that, as of the respective dates thereof, when
taken as a whole (with the most recent reports deemed to amend inconsistent
statements contained in earlier reports) there is no misstatement of material
fact contained therein or omission of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(e) Party B has not entered into any obligation that would contractually limit
it from effecting Cash Settlement or Net Share Settlement under this Transaction
and it agrees not to enter into any such obligation during the term of this
Transaction.

 

(f) Party B agrees that any registration statement (“Registration Statement”) it
files pursuant to Rule 415 under the Securities Act of 1933, as amended, for
purposes of Net Share Settlement, at the time the same becomes effective, taken
as a whole will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein to make the statements
therein, in light of the circumstances in which they were made, not misleading.
Party B represents that any prospectus delivered to Party A in connection with
sales made under the Registration Statement (as such prospectus may be
supplemented from time to time) taken as a whole, will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(g) If Party B purchases any Shares pursuant to this Transaction, such
purchase(s) will comply with (i) all laws and regulations applicable to it and
(ii) all contractual obligations of Party B.

 

(h) It is not, and, after giving effect to this Transactions contemplated hereby
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

Additional Representations, Warranties and Agreements of Party A and Party B:   

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, each of Party A and Party B
further represents and warrants (as to itself only) and agrees that:

 

(a) It is an “eligible contract participant” as the term is defined in Section
1a(12) of the Commodity Exchange Act, as amended.



--------------------------------------------------------------------------------

   (b) It is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) or to facilitate a distribution of Shares (or
any security convertible into or exchangeable for Shares).

Additional Termination Events:

   Notwithstanding any other provision hereof, an “Additional Termination Event”
shall occur and Party B shall be the sole Affected Party pursuant to such
Additional Termination Event if on any day occurring after the Trade Date Party
B declares a distribution, issue or dividend to existing holders of the Shares
of (i) any cash dividend (A) in an amount greater than USD 0.09 for 2007 per
Share per quarter or USD 0.10 per Share per quarter for any period thereafter
(quarterly dividends in such amounts, “Regular Quarterly Dividend”) or (B) with
an ex-dividend date five Exchange Business Days prior to the expected
ex-dividend date for such Regular Quarterly Dividend (currently expected to
occur on November 28, 2007 and March 19, 2008), (ii) securities or share capital
of another issuer acquired or owned (directly or indirectly) by Party B as a
result of a spin-off or other similar transaction or (iii) any other type of
securities (other than Shares, which may constitute a Potential Adjustment
Event), rights or warrants or other assets, in any case for payment (cash or
other consideration) at less than the prevailing market price as determined by
the Calculation Agent.

Regulatory Provisions:

  

(a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.

 

(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with this Transaction evidenced hereby.

Additional Provisions:

  

If Party B elects for Net Share Settlement to apply, Party B may deliver Free
Shares in respect of its settlement obligations only if the following conditions
have been satisfied (the “Registration Provisions”):

 

(i) A registration statement (which may be a shelf registration statement filed
pursuant to Rule 415 under the Securities Act of 1933) covering public resale of
any Shares (including any Make-Whole Shares)



--------------------------------------------------------------------------------

  

delivered by Party B under a Net Share Settlement election (“Settlement Shares”)
by Party A shall have been filed with, and declared effective by, the Securities
and Exchange Commission (“SEC”) no later than one Scheduled Trading Day prior to
the Valuation Date and such Registration Statement continues to be in effect at
all times to and including the date that Party A or it’s affiliate(s) has fully
and finally sold any Settlement Shares hereunder.

 

(ii) The representations under “Additional Representations, Warranties and
Agreements of Party B” above are true and correct as of each date that Party A
sells any Settlement Shares pursuant to the Registration Statement.

 

(iii) Party A at its own cost and expense shall have been afforded a reasonable
opportunity to conduct a due diligence investigation with respect to Party B
customary in scope for transactions pursuant to which Party A acts as an
underwriter of equity securities.

 

(iv) As of the Valuation Date, an Underwriting Agreement shall have been entered
into with Party A in connection with the public resale of the Settlement Shares
by Party A.

 

Notwithstanding the foregoing, if Party B elects for Net Share Settlement to
apply and Party B delivers Restricted Shares in respect of its settlement
obligation, Party A shall attempt to sell the Settlement Shares, if any,
pursuant to an exemption from registration under the Securities Act by
soliciting bids from interested parties in a manner exempt from registration
and, in such case, the Settlement Price shall be equal to the price determined
by Party A in a commercially reasonable manner. Also, Party B acknowledges and
agrees that if it issues Settlement Shares to Party A which are Restricted
Shares, the number of Shares to be delivered could be greater than the number of
Free Shares that would need to be delivered based on the valuation of such
Shares.

Maximum Number of Shares:

   The number of Shares that may be issued at settlement by Party B (including,
without limitation, any Make-Whole Shares) will be limited to the total Shares
authorized but not outstanding, reduced by the total amount of contingently
issuable Shares. In any event, the number of Shares issuable by Party B at
settlement shall not exceed 3,832,398 Shares. If the number of Shares to be
issued at settlement by Party B exceeds the limit in the first sentence of this
provision, Party B will use its best efforts to obtain all necessary approvals
to issue additional Shares to enable it to satisfy all obligations hereunder.



--------------------------------------------------------------------------------

Solvency:

   As of the Trade Date, the Minimum Share Delivery Date and the Settlement
Date, Party B represents, warrants and agrees that Party B is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code)) and Party B would be able to purchase the
Maximum Shares in compliance with the laws of the jurisdiction of Party B’s
incorporation.

Company Purchases:

   Without the prior written consent of Party A and except for purchases which
are not solicited by or on behalf of Party B, its affiliates or affiliated
purchasers (each as defined in Rule 10b-18), Party B shall not purchase, and
shall cause its affiliates or affiliated purchasers not to directly or
indirectly purchase any Shares (or any security convertible into or exchangeable
for Shares) except through Party A during the Trading Period and thereafter
until all payments or deliveries hereunder have been made; provided, however,
that purchases of any Shares effected by or for either (a) an issuer plan of
Party B by an agent independent of Party B that satisfy the requirements of
Section 10b-18(a)(13)(ii) or (b) any director of Party B who is not also an
executive officer of Party B shall not be subject to the restrictions set forth
herein.

Regulation M:

  

Party B represents that as of the Trade Date it is not engaged in a
distribution, as such term is used in Regulation M under the Exchange Act
(“Regulation M”).

 

Party B agrees that during the Trading Period or the Net Share Settlement
Period, neither Party B nor any of its affiliates or agents shall make any
“distribution” (as defined in Regulation M) of Shares, or any security for which
Shares are a “reference security” (as defined in Regulation M) or take any
action that would, in the view of Party A, preclude purchases by Party A of the
Shares or cause Party A to violate any law, rule or regulation with respect to
such purchases.

No Collateral:

   Notwithstanding any provision of the Agreement, or any other agreement
between the parties, to the contrary, the obligations of Party B hereunder are
not secured by any collateral.

Set-Off and Netting:

   Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this



--------------------------------------------------------------------------------

   Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and no other obligations of the parties shall be
netted, recouped or set off (including pursuant to Section 6 of the Agreement)
against obligations under this Transaction, whether arising under the Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

Rule 10b-18:

  

During the Initial Hedge Period and the Net Share Settlement Period, Party A
agrees to use commercially reasonable efforts to make all purchases of Shares in
a manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3), (b)(4) and (c) of Rule 10b-18 under the Securities Exchange Act of 1934
(“Rule 10b-18”), as if such rule was applicable to such purchases.

 

Party B shall, at least one day prior to the first day of the Initial Hedge
Period, notify Party A in writing of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception set
forth in clause (b)(4) of Rule 10b-18 by Party B or any of its affiliates during
each of the four calendar weeks preceding such day and during the calendar week
in which such day occurs (“Rule 10b-18 purchase” and “blocks” each as defined in
Rule 10b-18).

Rule 10b5-1:

   It is the intent of the parties that this Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule 10b5-1”), and
the parties agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c). Without limiting the generality of the preceding
sentence, Party B acknowledges and agrees that (A) Party B does not have, and
shall not attempt to exercise, any influence over how, when or whether Party A
effects any purchases in connection with this Transaction, (B) during the
Initial Hedge Period, the Trading Period and the Net Share Settlement Period, if
any, neither Party B nor its officers or employees shall, directly or
indirectly, communicate any information regarding Party B or the Shares to any
employee of Party A or its affiliates who is directly involved with the hedging
of and trading with respect to this Transaction, (C) Party B is entering into
this Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 and (D)



--------------------------------------------------------------------------------

   Party B will not alter or deviate from this Confirmation or enter into or
alter a corresponding hedging transaction with respect to the Shares other than
the Related Confirmation. Party B also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c). Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 and no such amendment, modification, waiver or termination shall be
made at any time at which Party B or any officer or director of Party B is aware
of any material non-public information regarding Party B or the Shares.

Certain Payments and Deliveries:

   Notwithstanding anything to the contrary herein, or in the Equity
Definitions, if at any time (i) an Early Termination Date occurs and Party B
would be required to make a payment pursuant to Section 6 of the Agreement, (ii)
an Extraordinary Event occurs and Party B would be required to make a payment
pursuant to Article 12 of the Equity Definitions or (iii) Party B is required to
make a payment pursuant to any other provision hereof, of the Agreement or of
the Definitions, then Party B shall have the right, in its sole and absolute
discretion, to elect that, in lieu of such payment, Party B shall have the right
to deliver to Party A, at the time such payment would have been due and in the
manner provided under “Physical Settlement” in the Equity Definitions, a number
of Shares (or, in the case of a Merger Event, common equity securities of the
surviving entity) equal to the quotient obtained by dividing (A) the amount that
would have been so payable by (B) the fair market value (net of any brokerage
and underwriting commissions and fees, including any customary private placement
fees) per Share (or per unit of such common equity security) of the Shares (or
units) so delivered at the time of such delivery, as determined by the
Calculation Agent in a commercially reasonable manner.

Payments on Early Termination:

   Party A and Party B agree that for the Transaction, for the purposes of
determining payment pursuant to an Early Termination under the Agreement,
Close-out Amount (as such term and all capitalized terms used in the definition
of such term not otherwise defined herein are defined in the form of the 2002
ISDA Master Agreement) shall apply.

 

18



--------------------------------------------------------------------------------

Agreement Regarding Calculations:

   Notwithstanding any other provision of this Confirmation, the Definitions or
the Agreement to the contrary, in calculating any adjustments pursuant to
Article 11 of the Equity Definitions, or any amount payable pursuant to Article
12 of the Equity Definitions or Section 6 of the Agreement, the Calculation
Agent shall not take into account (a) changes in the cost of funding since the
Trade Date or (b) losses or costs incurred in connection with terminating,
liquidating or re-establishing any hedge related to the Transaction

Transfer:

   Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Lehman Brothers Holdings Inc. (“Holdings”) effective upon delivery to Party B of
the full unconditional guarantee by Holdings, in favor of Party B, of the
obligations of such Affiliate; provided, however that Party A will not assign
its rights and obligations if such assignment would result in Party B being
required to pay any Indemnifiable Tax greater than Party B would be required to
pay in the absence of such an assignment or would result in Party B receiving a
payment from which an amount has been withheld or deducted in excess of the
amount which would have been withheld or deducted in the absence of such an
assignment.

Governing Law:

   The laws of the State of New York, without reference to choice of law
doctrine.

Termination Currency:

   USD

Waiver of Trial By Jury:

   Insofar as is permitted by law, each party irrevocably waives any and all
rights to trial by jury in any legal proceeding in connection with the
Transaction, and acknowledges that this waiver is a material inducement to the
other party’s entering into the Transaction hereunder.

Calculation Agent:

   Lehman Brothers Inc.

Binding Contract:

   This Confirmation, as supplemented by the Confirmation Pricing Supplement, is
a “qualified financial contract”, as such term is defined in Section 5-701(b)(2)
of the General Obligations Law of New York (the “General Obligations Law”); (ii)
the Confirmation Pricing Supplement constitutes a “confirmation in writing
sufficient to indicate that a contract has been made between the parties”
hereto, as set forth in Section 5-701(b)(3)(b) of the General Obligations Law;
and (iii) this Confirmation constitutes a prior “written contract” as set forth
in Section 5-701(b)(1)(b) of the General Obligations Law, and each party hereto
intends and agrees to be bound by this Confirmation, as supplemented by the
Confirmation Pricing Supplement. Party A and Party B further agree and
acknowledge that this Confirmation, as supplemented by the Confirmation Pricing
Supplement, constitutes a contract “for the sale or purchase of a security”, as
set forth in Section 8-113 of the Uniform Commercial Code of New York.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

 

Yours sincerely,

     Accepted and agreed to:

Lehman Brothers OTC Derivatives Inc.

     Infinity Property & Casualty Corporation

By:

 

/s/ Scott Willoughby

     By:  

/s/ Samuel J. Simon

Name:

  Scott Willoughby      Name:   Samuel J. Simon

Title:

  Managing Director      Title:   Executive Vice President, General Counsel and
Secretary

Execution time will be furnished upon Party B’s written request.